Citation Nr: 1313526	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  10-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for thoracic kyphosis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for fibromyalgia.

7. Entitlement to service connection for a gastrointestinal disorder variously diagnosed.

8.  Entitlement to a higher initial rating in excess of 70 percent for the period prior to March 3, 2011 for posttraumatic stress disorder (PTSD).

9.  Entitlement to an increased rating for type 2 diabetes mellitus, evaluated as 20 percent disabling prior to March 3, 2011, and 40 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In a September 2011 decision, the Board, in part, denied the Veteran's claim for thoracic kyphosis and remanded claims for service connection for sinusitis, allergic rhinitis, a cervical spine disability, a right knee disorder, fibromyalgia, and a gastrointestinal disorder as well as the claims for higher evaluations for PTSD and type 2 diabetes mellitus.

Regarding the denial of service connection for thoracic kyphosis, the Board notes that the Veteran appealed that issue to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision regarding the Veteran's service connection for thoracic kyphosis claim was vacated and the Veteran's claim was remanded to the Board.
During the pendency of this appeal, in an April 2012 rating decision, the RO increased the Veteran's PTSD disability evaluation to a 100 percent rating, effective March 3, 2011 and increased the Veteran's type 2 diabetes mellitus evaluation to a 40 percent rating, effective March 3, 2011.  Inasmuch as a higher evaluation is potentially available for the diabetes mellitus claim and a higher evaluation is potentially available for the period prior to March 3, 2011, for the Veteran's PTSD claim, the issues of entitlement to an increased evaluation for type 2 diabetes mellitus and entitlement an initial rating in excess of 70 percent for PTSD for the period prior to March 3, 2011, remain before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim to service connection for thoracic kyphosis, the Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran and his representative claim that the Veteran's thoracic kyphosis was caused or aggravated by his military service including his documented combat in Iraq.

The relevant evidence includes an October 2000 consultation report noting that on examination, the Veteran had kyphoscoliosis with a hinge at L1.  A subsequent December 2004 thoracic spine x-ray specifically reported that the Veteran did not have abnormal kyphosis while the April 2006 separation examination was negative for a diagnosis of thoracic kyphosis.  In September 2006, a VA examination report was negative for a diagnosis of thoracic kyphosis as the examiner did not opine that x-rays or his evaluation revealed thoracic kyphosis.  However, on VA examination in December 2006, the examiner noted that on evaluation, the Veteran had spine kyphoscoliosis for which he wore a lumbosacral brace.  No etiology was given.  

As there is conflicting evidence regarding whether a current thoracic kyphosis disability exists, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for thoracic kyphosis and that further medical examination and opinion are warranted.  

Regarding the Veteran's remaining claims, the Board notes that in a September 2011 decision, the Board remanded the issues of service connection for sinusitis, allergic rhinitis, a cervical spine disability, a right knee disorder, fibromyalgia, and a gastrointestinal disorder, as well as the claims for higher evaluations for PTSD and type 2 diabetes mellitus for additional development.  Specifically, the Board instructed the RO to schedule VA examinations to address the Veteran's claimed sinusitis, allergic rhinitis, a cervical spine disability, and right knee disorders and to issue a statement of the case (SOC) for the issues of service connection for fibromyalgia and a gastrointestinal disorder and the claims for higher evaluations for PTSD and type 2 diabetes mellitus.

While in an April 2012 rating decision, the RO increased the Veteran's PTSD disability evaluation to a 100 percent rating, effective March 3, 2011 and increased the Veteran's type 2 diabetes mellitus evaluation to a 40 percent rating, effective March 3, 2011, there is no indication that he has been scheduled for VA examinations specifically dealing with sinusitis, allergic rhinitis, a cervical spine disability, and right knee disorders.  Additionally, there is no indication that an SOC was issued in regards to the issues of service connection for fibromyalgia and a gastrointestinal disorder and the claims for higher evaluations for PTSD and type 2 diabetes mellitus.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, these issues need to be remanded in order to comply with the September 2011 remand directives.

Finally, given the statements found in the record regarding the Veteran receiving ongoing treatment for his various disabilities, while the appeal is in remand status his contemporaneous treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

Accordingly, the case is REMANDED for the following actions:

1.  After contacting the Veteran and obtaining any needed authorizations, obtain and associate with the claims file his contemporaneous treatment records from all locations that are not already found in the record.  All efforts to obtain these records should be fully documented in the claims file.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2012).

2.  Make arrangements with an appropriate VA medical facility for the Veteran to be afforded an orthopedic examination in connection with his claims of service connection for a cervical spine disability, thoracic spine disability, and/or right knee disorder.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examiner should state that he reviewed these records in the report.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Determine whether the Veteran has a current diagnosis of thoracic kyphosis (or discuss the nature of any current thoracic disability); a cervical spine disability; and/or right knee disorder.  

(b) Is it at least as likely as not that the Veteran's current thoracic disability, cervical spine disability, and/or right knee disorder was caused by his military service?  The examiner must specifically address the evidence during service outlined herein. 

(c) Is it at least as likely as not that the Veteran's thoracic spine, cervical spine disability and/or right knee disorder was caused by his service-connected left knee disorder and/or thoracolumbar spine disability?

Note 1: In providing answers to the above questions, the examiner should comment of the complaints of neck pain at the separation examination, the diagnoses of strains at the September 2006 VA examination and the diagnosis of thoracic kyphosis at the December 2006 VA examination.

Note 2: In providing answers to the above questions, if the examiner concludes that the Veteran's cervical spine disability and/or right knee disorder were aggravated by his service connected left knee disorder and/or thoracolumbar spine disability, the examiner should provide a base-line as to the severity of the cervical spine disability and/or right knee disorder before being aggravated by his service connected disorders, and should identify the percentage of disability which is attributable to the aggravation. 

Note 3: In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Make arrangements with an appropriate VA medical facility for the Veteran to be afforded an examination in connection with his claims of service connection for sinusitis and allergic rhinitis.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examiner should state that he reviewed these records in the report.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following question:

Is it at least as likely as not that the Veteran's sinusitis and/or allergic rhinitis was caused by his military service?

Note 1: In providing answers to the above question, the examiner should comment of the service treatment records that document his complaints and treatment for sinusitis and allergic rhinitis while on active duty.

Note 2: In providing answers to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  Thereafter, readjudicate the claims of service connection for thoracic kyphosis, sinusitis, allergic rhinitis, a cervical spine disability, and a right knee disorder.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC. The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received and any evidence not received since the December 2009 SOC, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

6.  As to the claims of service connection for fibromyalgia and a gastrointestinal disorder as well as the claims for higher evaluations for PTSD and type 2 diabetes mellitus, issue am SOC to the Veteran and his representative.  If the Veteran or his representative files a timely substantive appeal as to any of these issues, that issue should be returned for review by the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


